          Case 2:20-cv-00316-SPL Document 35 Filed 08/02/21 Page 1 of 8



 1
     WO
 2
 3
 4
 5
 6
                            IN THE UNITED STATES DISTRICT COURT
 7
                                     FOR THE DISTRICT OF ARIZONA
 8
 9
      Sandyjean McAdams,                                 No. CV-20-00316-PHX-SPL
10
                        Plaintiff,                       ORDER
11
      v.
12
      Commissioner of Social Security
13    Administration,
14                      Defendant.
15
              Plaintiff Sandyjean McAdams seeks judicial review of the denial of her application
16
     for disability insurance benefits under the Social Security Act, 42 U.S.C. § 405(g).
17
     I.       BACKGROUND
18
              Plaintiff has several gastrointestinal and urinary impairments, including ulcerative
19
     colitis and urinary incontinence. (AR 12). On April 24, 2014, Plaintiff filed an application
20
     for supplemental security income, alleging disability beginning June 15, 2012. (AR 12).1
21
     On April 18, 2017, the Administrative Law Judge (“ALJ”) issued a partially favorable
22
     decision. (AR 219-33). Plaintiff appealed the decision to the Appeals Council, which
23
     remanded Plaintiff’s claims back to the ALJ for further proceedings. (AR 242-45). After a
24
     remand hearing, on January 10, 2019 the ALJ issued an unfavorable decision, and the
25
     Appeals Council denied her second request for review. (AR 1-3).
26
              Having exhausted the administrative review process, Plaintiff sought judicial review
27
     of the ALJ’s decision by filing a Complaint in this Court. (Doc. 1). This Court is also in
28
              1
                  Administrative Record.
           Case 2:20-cv-00316-SPL Document 35 Filed 08/02/21 Page 2 of 8



 1
     receipt of Defendant’s Answer (Doc. 17), Plaintiff’s Opening Brief (Doc. 22), Defendant’s
 2
     Response Brief (Doc. 28), Defendant’s Amended Response Brief (Doc. 33), and Plaintiff’s
 3
     Reply Brief (Doc. 34).
 4
     II.       LEGAL STANDARD
 5
               A person is considered “disabled” for the purpose of receiving social security
 6
     benefits if he or she is unable to “engage in any substantial gainful activity by reason of
 7
     any medically determinable physical or mental impairment which can be expected to result
 8
     in death or which has lasted or can be expected to last for a continuous period of not less
 9
     than 12 months.” 42 U.S.C. § 423(d)(1)(A). The Social Security Administration’s decision
10
     to deny benefits should be upheld unless it is based on legal error or is not supported by
11
     substantial evidence. Ryan v. Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008).
12
     “Substantial evidence is more than a mere scintilla but less than a preponderance.” Bayliss
13
     v. Barnhart, 427 F.3d 1211, 1214 n.1 (9th Cir. 2005) (citation omitted). “It means such
14
     relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”
15
     Richardson v. Perales, 402 U.S. 389, 401 (1971) (citation omitted). The Court must review
16
     the record as a whole and consider both the evidence that supports and the evidence that
17
     detracts from the ALJ’s determination. Jones v. Heckler, 760 F.2d 993, 995 (9th Cir. 1985).
18
     III.      DISCUSSION
19
               Plaintiff objects to the ALJ’s decision for three reasons: (a) the ALJ erred by
20
     rejecting medical opinions, (b) the ALJ erred by rejecting Plaintiff’s symptom testimony,
21
     and (c) the ALJ erred when determining Plaintiff’s residual functional capacity.
22
               a. Medical Opinions
23
               Plaintiff argues (i) the Appeals Council disregarded substantial evidence regarding
24
     her second request for review, (ii) the ALJ did not give proper weight to the opinions of
25
     Plaintiff’s treating physicians, and (iii) the ALJ misinterpreted and incorrectly evaluated
26
     medical evidence regarding Plaintiff’s symptoms and treatment without assistance of a
27
     medical expert. (Doc. 22 at 14-15).
28
     ///


                                                  -2-
       Case 2:20-cv-00316-SPL Document 35 Filed 08/02/21 Page 3 of 8



 1
                   i. Appeals Council
 2
            After the Appeals Council denied review of the ALJ’s decision, Plaintiff submitted
 3
     additional evidence regarding the progress notes of her treating physician, Dr.
 4
     Shaughnessy. (AR 33-37). The original notes relied upon by the ALJ stated that certain
 5
     treatments had been “effective,” but the addendum revealed that Dr. Shaughnessy intended
 6
     to write “not effective.” (AR 36). The Appeals Council concluded “this evidence does not
 7
     show a reasonable probability that it would change the outcome of the decision.” (AR 2).
 8
            This Court can only review evidence that has been incorporated into the
 9
     administrative record. Evidence the Appeals Council “considered” becomes part of the
10
     record as “evidence upon which the findings and decision complained of are based.” See
11
     Brewes v. Comm’r of Soc. Sec. Admin., 682 F.3d 1157, 1162 (9th Cir. 2012). In contrast,
12
     where “the Appeals Council only looked at the evidence . . . the new evidence did not
13
     become part of the record.” Amor v. Berryhill, 743 F. App’x 145, 146 (9th Cir. 2018)
14
     (emphasis added). Where the Appeals Council only looks at the evidence and it does not
15
     become part of the administrative record, this Court “may not consider it,” unless Plaintiff
16
     demonstrates that the evidence should have been considered. Amor, 743 F. App’x at 146;
17
     see also Lowry v. Barnhart, 329 F.3d 1019, 1024 (9th Cir. 2003).
18
            In Garcia v. Saul, the Appeals Council’s notice used the same language that the
19
     Appeals Council used in this case regarding additional evidence. Garcia v. Saul, Case No.:
20
     1:19-cv-1103-JLT, 2021 WL 223205, at *3 (E.D. Cal. Jan. 22, 2021). The court found that
21
     the evidence was merely “looked at,” and not formally “considered,” so it was not
22
     incorporated into the record. This Court reaches the same conclusion. See also Matias v.
23
     Saul, No. CV 19-00575 LEK-KJM, 2021 WL 531238, at *5 (D. Haw. Feb. 12, 2021)
24
     (reaching the same conclusion based on the same language).
25
            However, it was error for the Council to not consider the addendum to Dr.
26
     Shaughnessy’s opinion. The Appeals Council did not consider the addendum because it
27
     found that it did “not show a reasonable probability that it would change the outcome of
28
     the decision.” (AR 2). However, the only reason the ALJ gave for discounting Dr.


                                                -3-
       Case 2:20-cv-00316-SPL Document 35 Filed 08/02/21 Page 4 of 8



 1
     Shaughnessy’s opinion was that it was not supported by his own treatment notes. If the
 2
     ALJ had known that, in fact, those treatment notes indicated that treatment was not
 3
     successful, the ALJ may have afforded Dr. Shaughnessy’s opinion greater weight. Further,
 4
     these treatment notes are from within the relevant time period. Delores A. v. Berryhill, Case
 5
     No. ED CV 17-254-SP, 2019 WL 1330314, at *9 (C.D. Cal. Mar. 25, 2019) (explaining
 6
     that “a reasonable probability” exists where the newly submitted evidence is “probative of
 7
     the claimant’s condition as it existed at the relevant time”) (emphasis added) (citing
 8
     Sanchez v. Sec’y, 812 F.2d 509, 511 (9th Cir. 1987)). Given that Dr. Shaughnessy is a
 9
     treating physician, there is a reasonable probability that the addendum would have changed
10
     the outcome of the ALJ’s decision. It was error for the Appeals Council not to consider this
11
     new evidence. When the Appeals Council fails to “consider” additional evidence that
12
     reasonably would have changed the outcome of the decision, a remand for further
13
     administrative proceedings is appropriate. Taylor v. Comm’r of Soc. Sec. Admin., 659 F.3d
14
     1228, 1233 (9th Cir. 2011). The decision will be remanded.
15
                   ii. Treating physicians
16
            Plaintiff argues the ALJ erred by rejecting the opinions of two treating physicians,
17
     Dr. Shaughnessy and Dr. Castellanos. (Doc. 22 at 17-18). “If a treating or examining
18
     doctor’s opinion is contradicted by another doctor’s opinion, an ALJ may only reject it by
19
     providing specific and legitimate reasons that are supported by substantial evidence.”
20
     Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005) (internal citation omitted).
21
            The ALJ gave Dr. Shaughnessy’s opinion little weight because it was not supported
22
     by his own treatment notes. (AR 19). However, as noted above, Dr. Shaughnessy later
23
     issued an addendum indicating a typographical error in his notes which would likely
24
     change the ALJ’s analysis. Upon remand, the ALJ shall reconsider Dr. Shaughnessy’s
25
     opinion in light of the addendum.
26
            Dr. Castellanos provided two medical source statements on behalf of Plaintiff,
27
     which the ALJ afforded little weight because they “were issued several years after
28
     [Plaintiff]’s insured status expired, and there is no evidence that Mr. Castellanos ever


                                                 -4-
       Case 2:20-cv-00316-SPL Document 35 Filed 08/02/21 Page 5 of 8



 1
     examined the claimant during the period at issue.” (AR 19). However, “reports containing
 2
     observations made after the period for disability are relevant to assess the claimant’s
 3
     disability” and that such reports “should not be disregarded solely on [the] basis” that they
 4
     were “rendered retrospectively.” Smith v. Bowen, 849 F.2d 1222, 1225 (9th Cir. 1988); see
 5
     also Barker v. Comm’r of Soc. Sec. Admin., No. CV-18-08136-PCT-DWL, 2019 WL
 6
     3718975, at *6 (D. Ariz. Aug. 7, 2019) (“[U]nder Smith, it is impermissible to reject such
 7
     opinions based solely on timing.”). Accordingly, the ALJ erred by rejecting Dr.
 8
     Castellanos’ opinion without providing specific and legitimate reasons that are supported
 9
     by substantial evidence. Further, that error was not harmless because Dr. Castellanos’
10
     opinion indicates that Plaintiff would not be “capable of performing a full-time job, that is
11
     8 hours per day, five days per week, on a regular and continuing basis,” and the vocational
12
     expert testified that an individual being limited to working less than eight hours a day
13
     “would eliminate all employment possibilities.” (AR 132, 1292). Upon remand, the ALJ
14
     shall reconsider Dr. Castellanos’ opinion.
15
                  iii. Other medical evidence
16
            Plaintiff alleges the ALJ “cherry-picked” facts from the record and “negligently
17
     interpreted complex medical data without assistance of or deference to appropriate medical
18
     experts.” (Doc. 22 at 19).
19
            The ALJ did not cherry-pick facts when rendering his decision. ALJs “must review
20
     the whole record; they cannot cherry-pick evidence to support their findings.” Bostwick v.
21
     Colvin, No. 13-cv-1936-LAB, 2015 WL 12532350, at *2 (S.D. Cal. Mar. 30, 2015). But
22
     the ALJ here did not only consider evidence that supported his ultimate decision. For
23
     example, he considered that Plaintiff visited the emergency room twice for abdominal pain
24
     and constipation; that she had to take medicine every day to help her go to the bathroom;
25
     and that Plaintiff’s boyfriend affirmed that Plaintiff “had been experiencing significant pain
26
     and complications related to bowel movements for several years.” (AR 17-20). Though the
27
     ALJ ultimately found that other objective evidence outweighed this evidence, he did
28
     consider this evidence along with other less favorable evidence.


                                                  -5-
       Case 2:20-cv-00316-SPL Document 35 Filed 08/02/21 Page 6 of 8



 1
            Furthermore, it is true that an ALJ cannot “reject the informed medical opinion of
 2
     [Plaintiff’s] primary treating physician and instead improperly substitute[] her judgment
 3
     for that of the doctor.” Trevizo v. Berryhill, 871 F.3d 664, 683 (9th Cir. 2017) (cited by
 4
     Plaintiff). But that is not what the ALJ did here. Although Plaintiff objects to the ALJ
 5
     interpreting the “manometry test” in the record (Doc. 22 at 19), nothing in the ALJ’s
 6
     opinion suggests that he attempted to interpret the test himself. Instead, he rejected Dr.
 7
     Shaughnessy’s interpretation of the test in favor of the interpretation of the physician who
 8
     actually administered the test, who noted that Plaintiff’s “pudendal nerves showed good
 9
     functioning with only some mild prolongation in the left pudendal nerve action potential,
10
     while her sphincter pressures were within normal limits.” (AR 17). This was not an
11
     improper attempt by the ALJ to usurp the role of the doctor and interpret medical evidence.
12
            b. Symptom Testimony
13
            The ALJ may “reject the claimant’s testimony about the severity of her symptoms
14
     only by offering specific, clear and convincing reasons for doing so.” Lingenfelter v.
15
     Astrue, 504 F.3d 1028, 1036 (9th Cir. 2007) (citation and internal quotation marks
16
     omitted). “General findings are insufficient; rather, the ALJ must identify what testimony
17
     is not credible and what evidence undermines the claimant’s complaints.” Reddick v.
18
     Chater, 157 F.3d 715, 722 (9th Cir. 1998) (citation and internal quotation marks omitted).
19
            Plaintiff testified that she was unable to work “due to severe abdominal pain that
20
     radiated into her pelvic area, along with chronic constipation” and her symptoms “which
21
     required the claimant to use the restroom frequently.” (AR 17). The ALJ found that
22
     “claimant’s statements concerning the intensity, persistence and limiting effects of these
23
     symptoms are not entirely consistent with the medical evidence and other evidence in the
24
     record.” (AR 17). Specifically, the ALJ found that Plaintiff’s subjective testimony was
25
     “inconsistent because during the period at issue, the claimant’s symptoms were largely
26
     controlled by medication and other treatments.” (AR 17).
27
            The ALJ provided sufficient clear and convincing reasons for rejecting Plaintiff’s
28
     testimony about the severity of her symptoms. For example, the ALJ noted that, although


                                                -6-
       Case 2:20-cv-00316-SPL Document 35 Filed 08/02/21 Page 7 of 8



 1
     it was ultimately removed because it exacerbated her constipation, Plaintiff had an
 2
     “InterStim” device that successfully worked to control her urinary frequency during the
 3
     time period at issue. (AR 17). Further, the ALJ noted that Plaintiff’s records show she took
 4
     medicine daily to help her go to the bathroom, and that she ultimately “did succeed in
 5
     moving her bowels, albeit infrequently, as the claimant did not require treatment for an
 6
     impacted bowel.” (AR 18). Further, Although Plaintiff visited the emergency room twice
 7
     with complaints of abdominal pain and constipation, treatment providers observed only
 8
     mild abdominal tenderness but a normal nondistended abdomen and normal bowel sounds.
 9
     (AR 18). The ALJ’s summary of contradicting evidence in the record is sufficient to find
10
     Plaintiff’s subjective testimony incredible. See, e.g., Belcher v. Berryhill, 707 F. App’x 439
11
     (9th Cir. 2017). The ALJ therefore provided specific and legitimate reasons to support her
12
     credibility determination.
13
            c. Residual Functional Capacity
14
            Residual functional capacity is defined as that which an individual can still do
15
     despite his or her limitations. 20 C.F.R. § 404.1545. In determining a claimant’s residual
16
     functional capacity, the ALJ “must consider all relevant evidence in the record, including,
17
     inter alia, medical records, lay evidence, and ‘the effects of all symptoms, including pain,
18
     that are reasonably attributed to a medically determinable impairment.’” Robbins v. SSA,
19
     466 F.3d 880, 883 (9th Cir. 2006).
20
            The ALJ found that Plaintiff “had the residual functional capacity to perform
21
     sedentary work.” (AR 16). The ALJ found that Plaintiff’s “constipation and pain limit her
22
     functioning, and accordingly, the residual functional capacity limits her to the sedentary
23
     level of exerting to avoid aggravating her stomach pain and constipation.” (AR 18).
24
     Plaintiff objects to the ALJ’s residual functional capacity determination because it “relies
25
     largely on assessments from non-treating and non-examining physicians and ignores
26
     substantial evidence from claimant’s treating and examining physicians.” (Doc. 22 at 23).
27
            The ALJ gave the state agency medical consultants’ opinions substantial weight
28
     when determining Plaintiff’s residual functional capacity because they were “consistent


                                                 -7-
       Case 2:20-cv-00316-SPL Document 35 Filed 08/02/21 Page 8 of 8



 1
     with the medical record, which showed the claimant exhibiting only occasional abdominal
 2
     pain, and generally minimal findings on clinical examinations and imaging studies.” (AR
 3
     18-19). However, as explained above, the ALJ provided insufficient reasons for affording
 4
     Dr. Castellanos’s opinion little weight, and was operating with incomplete information
 5
     when rejecting Dr. Shaughnessy’s opinion. Because the ALJ must reconsider these treating
 6
     physicians’ opinions on remand, he must also reconsider Plaintiff’s residual functional
 7
     capacity in light of the medical evidence as a whole.
 8
     IV.    CONCLUSION
 9
            It is in this Court’s discretion to reverse and remand for an award of benefits or
10
     further proceedings. Holohan v. Massanari, 246 F.3d 1195, 1210 (9th Cir. 2001). Because
11
     the Appeals Council erred in failing to consider Dr. Shaughnessy’s addendum, and because
12
     the ALJ provided insufficient reasons for discounting Dr. Castellanos’ opinion, the Court
13
     finds legal error such that an enhancement of the record would be useful.
14
            IT IS THEREFORE ORDERED that the final decision of the Commissioner of
15
     Social Security is vacated and remanded to the Commissioner of the Social Security
16
     Administration for further proceedings consistent with this Order.
17
            IT IS FURTHER ORDERED that the Clerk of Court shall enter judgment
18
     accordingly and terminate this action.
19
            Dated this 30th day of July, 2021.
20
21
22                                                     Honorable Steven P. Logan
                                                       United States District Judge
23
24
25
26
27
28


                                                 -8-
